Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 21 Subsidiaries of Omnicare, Inc. The following is a list of operational subsidiaries included in the consolidated financial statements of the Company as of December 31, 2007. Other non-operational subsidiaries which have been omitted from the list would not, when considered in the aggregate, constitute a significant subsidiary. Each of the companies is incorporated under the laws of the state following its name. State of Doing Business As Name Incorporation/ Legal Name (if other than legal name) Organization AAHS Acquisition Corp. A-Avenue Health Services Delaware Accu-Med Services of Washington LLC Delaware Accu-Med Services, LLC Delaware Accumed, Inc. New Hampshire Alacritas Biopharma, Inc. California Ambler Acquisition Company LLC Delaware AMC - New York, Inc. Royal Care Holdings, Inc. Delaware AMC - Tennessee, Inc. The Pharmacy, Stephens Drugs Delaware Anderson Medical Services, Inc. Delaware APS Acquisition LLC Delaware APS Summit Care Pharmacy, LLC Delaware Arlington Acquisition I, Inc. Delaware ASCO Healthcare of New England, LLC Maryland ASCO Healthcare of New England, LP Maryland ASCO Healthcare, LLC Maryland Atlantic Medical Group, LLC Maryland Bach's Pharmacy East, LLC fka Pompton Nursing Home Suppliers Delaware Bach's Pharmacy Services, LLC Delaware Badger Acquisition LLC Delaware Badger Acquisition of Brooksville LLC Delaware Badger Acquisition of Kentucky LLC Delaware Badger Acquisition of Minnesota LLC Delaware Badger Acquisition of Ohio LLC Omnicare Health Network Delaware Badger Acquisition of Orlando LLC Home Care Pharmacy of Florida Delaware Badger Acquisition of Tampa LLC Bay Pharmacy Delaware Badger Acquisition of Texas LLC Delaware Best Care HHC Acquisition Company LLC Delaware Best Care LTC Acquisition Company LLC Delaware Bio-Pharm International, Inc. Delaware BPNY Acquisition Corp. Brookside Park Pharmacy Delaware BPTX Acquisition Corp. Brookside Park Pharmacy of Texas Delaware Campo's Medical Pharmacy, Inc. Louisiana Capitol Home Infusion, Inc. Virginia Care Card, Inc. Maryland Care Pharmaceutical Services, LP Delaware State of Doing Business As Name Incorporation/ Legal Name (if other than legal name) Organization Care4 LP Delaware CHP Acquisition Corp. Cherry Hill Pharmacy Delaware CIC Services LLC Delaware CIP Acquisition Corp. Carter's Institutional Pharmacy Delaware Clinimetrics Research Associates, Inc. California Compass Health Services, LLC West Virginia Compscript - Boca, LLC Florida Compscript - Mobile, Inc. Delaware Compscript, LLC Florida Concord Pharmacy Services, Inc. Pennsylvania CP Acquisition Corp. Central Pharmacy Oklahoma CP Services LLC Delaware CPS Acquisition Company LLC Delaware CTLP Acquisition LLC Care Tech Delaware D & R Pharmaceutical Services, LLC Kentucky Delco Apothecary, Inc. Pennsylvania Dixon Pharmacy LLC Illinois DP Services LLC Delaware Eastern Medical Supplies, Inc. Maryland Eastern Rehab Services, Inc. Maryland Encare of Massachusetts, LLC Delaware Enloe Drugs, LLC Delaware Euro Bio-Pharm Clinical Services, Inc. Delaware Evergreen Pharmaceutical of California, Inc. fka PIP Acquisition, West Val Premiere California Evergreen Pharmaceutical, LLC Washington excelleRx, Inc. Delaware Geneva Sub, Inc. Delaware H.O. Subsidary, Inc. Maryland Hardardt Group, Inc., The Delaware Health Concepts and Services, Inc. Maryland Health Objects Corporation Maryland Heartland Healthcare Services Ohio Heartland Repack Services LLC Delaware Highland Wholesale, LLC Ohio HMIS, Inc. Delaware Home Care Pharmacy, LLC Delaware Home Pharmacy Services, LLC Missouri Horizon Medical Equipment and Supply, Inc. West Virginia Hytree Pharmacy, Inc. Ohio Institutional Health Care Services, LLC New Jersey Interlock Pharmacy Systems, LLC Missouri State of Doing Business As Name Incorporation/ Legal Name (if other than legal name) Organization JHC Acquisition LLC Jacobs Health Care Systems Delaware Konsult, Inc. Delaware Langsam Health Services, LLC Sequoia Health Services, Inc. Delaware LCPS Acquisition, LLC Medilife Pharmacy Delaware LifeMed, LLC Delaware Lobos Acquisition LLC Delaware Lobos Acquisition of Arizona, Inc. Delaware Lobos Acquisition of Pennsylvania, Inc. Delaware Lo-Med Prescription Services, LLC Ohio LPA Acquisition Company, LLC Delaware LPI Acquisition Corp. Lipira Pharmacy Delaware Main Street Pharmacy L.L.C. Maryland Managed Healthcare, Inc. Delaware Management & Network Services, Inc. Ohio Management & Network Services LLC Ohio Med World Acquisition Corp. Delaware Medical Arts Health Care, Inc. Georgia Medical Services Consortium, Inc. Compscript - Miami Florida Medical Services Group, LLC Maryland MHHP Acquisition Company LLC Delaware MOSI Acquisition Corp. Medical Outpatient Services Delaware National Care For Seniors LLC Ohio NCS Healthcare of Arizona, Inc. Ohio NCS Healthcare of Arkansas, Inc. Ohio NCS Healthcare of Beachwood, LLC Ohio NCS Healthcare of Connecticut, Inc. Connecticut NCS Healthcare of Florida, Inc. Ohio NCS Healthcare of Illinois, LLC Illinois NCS Healthcare of Indiana, Inc. Indiana NCS Healthcare of Indiana, LLC Delaware NCS Healthcare of Iowa, LLC Ohio NCS Healthcare of Kansas, LLC Ohio NCS Healthcare of Kentucky, Inc. Ohio NCS Healthcare of Maryland, LLC Ohio NCS Healthcare of Massachusetts, Inc. Ohio NCS Healthcare of Michigan, Inc. Ohio NCS Healthcare of Minnesota, Inc. Ohio NCS Healthcare of Missouri, Inc. Ohio NCS Healthcare of Montana, Inc. Ohio NCS Healthcare of New Hampshire, Inc. New Hampshire NCS Healthcare of New Jersey, Inc. New Jersey State of Doing Business As Name Incorporation/ Legal Name (if other than legal name) Organization NCS Healthcare of New Mexico, Inc. Ohio NCS Healthcare of North Carolina, Inc. North Carolina NCS Healthcare of Ohio, LLC Ohio NCS Healthcare of Oklahoma, Inc. Oklahoma NCS Healthcare of Oregon, Inc. Ohio NCS Healthcare of Pennsylvania, Inc. Pennsylvania NCS Healthcare of Rhode Island, LLC Rhode Island NCS Healthcare of South Carolina, Inc. Ohio NCS Healthcare of Tennessee, Inc. Ohio NCS Healthcare of Texas, Inc. Ohio NCS Healthcare of Vermont, Inc. Ohio NCS Healthcare of Washington, Inc. Ohio NCS Healthcare of Wisconsin, LLC Ohio NCS Healthcare, LLC Delaware NCS of Illinois, Inc. Ohio NCS Services, Inc. Ohio NeighborCare - ORCA, LLC Oregon NeighborCare - TCI2, LLC California NeighborCare Holdings, Inc. Delaware NeighborCare Home Medical Equip, LLC Pennsylvania NeighborCare Home Medical Equip of Maryland LLC Maryland NeighborCare Infusion Services, Inc. Delaware NeighborCare of California, Inc. California NeighborCare of Indiana, LLC Indiana NeighborCare of Maryland, LLC Maryland NeighborCare of New Hampshire, LLC New Hampshire NeighborCare of Northern California, Inc. California NeighborCare of Ohio, LLC Ohio NeighborCare of Oklahoma, Inc. Oklahoma NeighborCare of Virginia, Inc. Virginia NeighborCare of Wisconsin, LLC Wisconsin NeighborCare Pharmacies, LLC Maryland NeighborCare Pharmacy of Oklahoma LLC Oklahoma NeighborCare Pharmacy of Virginia LLC Virginia NeighborCare Pharmacy Services, Inc. Delaware NeighborCare Repackaging, Inc. Maryland NeighborCare Services Corporation Delaware NeighborCare, Inc. Pennsylvania NeighborCare-Medisco, Inc. California NGC Acquisition Company LLC Delaware State of Doing Business As Name Incorporation/ Legal Name (if other than legal name) Organization Nihan & Martin LLC Delaware NIV Acquisition LLC Denman Pharmacy Services Delaware North Shore Pharmacy Services, LLC Delaware OCR Services Corporation Delaware OCR-RA Acquisition, LLC Long Term Care Pharmacy Delaware OFL Corp. Delaware Oklahoma Institutional Pharmacy Services, LLC Delaware Omnibill Services LLC Delaware Omnicare Air Transport Services, Inc. Delaware Omnicare Canadian Holdings, Inc. Delaware Omnicare Clinical Research, Inc. fka IBAH, Inc. Delaware Omnicare Clinical Research, LLC fka Coromed, Inc. Delaware Omnicare CR Inc. Delaware Omnicare ESC LLC Delaware Omnicare Extended Pharma Services, LLC Delaware Omnicare Headquarters LLC Delaware Omnicare Holding Company Delaware Omnicare Indiana Partnership Holding Co, LLC Delaware Omnicare Management Company Delaware Omnicare of Nevada LLC Delaware Omnicare of New York, LLC Delaware Omnicare Pennsylvania Med Supply, LLC Delaware Omnicare Pharmacies of Maine Holding Company Delaware Omnicare Pharmacies of Pennsylvania East, LLC Delaware Omnicare Pharmacies of Pennsylvania West, LLC Pennsylvania Omnicare Pharmacies of the Great Plains Holding Company Delaware Omnicare Pharmacy and Supply Services, LLC South Dakota Omnicare Pharmacy of Colorado LLC Delaware Omnicare Pharmacy of Florida, LP Delaware Omnicare Pharmacy of Indiana, LLC Delaware Omnicare Pharmacy of Maine LLC Delaware Omnicare Pharmacy of Nebraska LLC Delaware Omnicare Pharmacy of North Carolina, LLC Delaware Omnicare Pharmacy of Pueblo, LLC Delaware Omnicare Pharmacy of South Dakota LLC Delaware Omnicare Pharmacy of Tennessee LLC Delaware Omnicare Pharmacy of Texas 1, LP Delaware Omnicare Pharmacy of Texas 2, LP Delaware Omnicare Pharmacy of the Midwest, LLC fka Freed's Delaware Omnicare Purchasing Company General Partner, Inc. Delaware State of Doing Business As Name Incorporation/ Legal Name (if other than legal name) Organization Omnicare Purchasing Company Limited Partner, Inc. Delaware Omnicare Purchasing Company LP Delaware Omnicare Respiratory Services, LLC Delaware Omnicare Senior Health Outcomes, LLC Delaware Omnicare.com, Inc. Delaware PBM Plus Mail Service Pharmacy, LLC Delaware PBM-Plus, Inc. Wisconsin PCI Acquisition, LLC Delaware Pharmacon Corp. New York Pharmacy Associates of Glen Falls, Inc. New York Pharmacy Consultants, Inc. South Carolina Pharmacy Holding # 1, LLC Delaware Pharmacy Holding # 2, LLC Delaware Pharmasource Healthcare, Inc. Georgia Pharm-Corp of Maine LLC Delaware Pharmed Holdings, Inc. Delaware PP Acquisition Company, LLC Delaware PPS Acquisition Company, LLC Delaware PPS-GBMC Joint Venture LLC Maryland PPS-St. Agnes Joint Venture, LLC Maryland PRN Pharmaceutical Services, LP Delaware Professional Pharmacy Services, Inc. Maryland PSI Arkansas Acquisition LLC Delaware Rescot Systems Group, Inc. Pennsylvania Resource Biometrics, Inc. California Roeschen's Healthcare, LLC Wisconsin Royal Care of Michigan LLC Delaware RXC Acquisition Company Delaware SHC Acquisition Co. LLC Synergy Delaware Shore Pharmaceutical Providers, Inc. Delaware South Park Partners LP Maryland Southside Apothecary, Inc. New York Specialized Home Infusion of Michigan LLC Delaware Specialized Patient Care Services, Inc. Alabama Specialized Pharmacy Services, LLC Michigan Specialized Services of Michigan, Inc. Delaware Specialty Carts, LLC Ohio State of Doing Business As Name Incorporation/ Legal Name (if other than legal name) Organization Sterling Healthcare Services, Inc. Delaware Suburban Medical Services, Inc. Pennsylvania Superior Care Pharmacy, Inc. Delaware Swish, Inc. Delaware TCPI Acquisition Corp. Total Care Pharmacy Delaware The Medicine Centre, LLC Connecticut THG Acquisition Corp. Tandem Health Group Delaware Three Forks Apothecary, Inc. Kentucky The Tidewater Healthcare Shared Services Group, Inc. Pennsylvania Transport Services, Inc. Maryland UC Acquisition Corp. UniCare, Inc. Delaware Uni-Care Health Services of Maine, Inc. New Hampshire Value Health Care Services, LLC Delaware Value Pharmacy, Inc. Massachusetts VAPS Acquisition Company, LLC Delaware Vital Care Infusions Supply, Inc. New York Weber Medical Systems LLC Delaware Westhaven Services Co., LLC Ohio Williamson Drug Company, Incorporated Virginia Winslow's Pharmacy New Jersey ZS Acquisition Company LLC Delaware Country of Doing Business As Name Incorporation/ Legal Name (if other than legal name) Organization Foreign Entities Country 3096479 Nova Scotia Company Canada 3096480 Nova Scotia Company Canada 3103-3798 Quebec, Inc. Omnicare Clinical Research Canada 42986 Ontario Limited Medico Pharmacy Canada Clinimetrics Research Australia, Pty, Ltd. Australia Clinimetrics Research Canada, Inc. Canada Clinimetrics Research Europe, Ltd. UK De-Skor ZAO Russia Omnicare Alberta LP Canada Omnicare Clinical Research (Proprietary) Limited South Africa Omnicare Clinical Research A/S Denmark Omnicare Clinical Research A/B Sweden Omnicare Clinical Research AG Switzerland Omnicare Clinical Research Holdings B.V. Netherlands Omnicare Clinical Research India Private Limited India Omnicare Clinical Research International B.V. Netherlands Omnicare Clinical Research GmbH Germany Omnicare Clinical Research GmbH & Co. KG IFNS Germany Omnicare Clinical Research Limited UK Omnicare Clinical Research LLC Russia Omnicare Clinical Research N.V. Belgium Omnicare Clinical Research OY Finland Omnicare Clinical Research PTE. LTD. Singapore Omnicare Clinical Research PTY. LTD. Australia Omnicare Clinical Research S.A. Argentina Omnicare Clinical Research S.A.R.L. France Omnicare Clinical Research S.L. Spain Omnicare Clincial Research sp.z.oo Poland Omnicare Clinical Research s.r.o Czech Republic Omnicare Clinical Research KK Japan Omnicare Clinical Research SRL Italy
